Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowable. Claims 11-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I,II, and III, as set forth in the Office action mailed on July 23, 2021, is hereby withdrawn and claims 11-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: Applicant’s December 27, 2021 amendment and arguments including the coordinated January 28, 2022 amendments are persuasive. The Examiner’s prior art rejections under Nishizato; Hiroshi et al. (US 20170101715 A1) and Moroi; Masayuki (US 20160047047 A1) are withdrawn. The amended claims add structure and specification description, under 112(f), for structure recited with functional language. The claimed “configured for” and “configured to” place holders introduce functional language .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 11-20, filed December 27, 2021, with respect to claims 1-13 have been fully considered and are persuasive. The rejections are withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below cited art represent the established wafer processing vapor delivery apparatus and controls therefor.
US 20200340918 A1
US 20200294820 A1
US 20200255944 A1
US 20200240015 A1
US 20200115801 A1
US 20190291144 A1
US 20190242818 A1
US 20190177850 A1

US 20180258530 A1
US 20170170039 A1
US 20170101715 A1
US 20170009346 A1
US 20160047047 A1
US 20150275367 A1
US 20110311725 A1
US 20070119816 A1
US 20060144338 A1
US 20050223979 A1
US 20040159005 A1
US 10983538 B2
US 10927462 B2
US 10655220 B2
US 10138555 B2
US 9970865 B2
US 9605346 B2
US 8459290 B2
US 8047510 B2
US 8026159 B2
US 7971861 B2
US 7827932 B2

US 6752166 B2
US 6663716 B2
US 6482649 B1
US 6296711 B1
US 6224681 B1
US 6136725 A
US 6089184 A
US 6022483 A
US 6007330 A
US 5810928 A
US 5614247 A
US 5540777 A
US 5520858 A
US 5431734 A
US 5431733 A
US 5322710 A
US 5190913 A
US 5186120 A
US 5174855 A
US 4717596 A
US 4640221 A
US 4436674 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/ Primary Examiner, Art Unit 1716